Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I. in the reply filed on 9/8/2022 is acknowledged.  The traversal is on the ground(s) that serious burden is not evident.  This is not found persuasive because basis for holding is maintained and arguments have not demonstrated failing in position.
The requirement is still deemed proper and is therefore made FINAL.

Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected grouping of invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/8/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klesczewski et al.(2009/0264547).
Klesczewski et al. discloses methods for forming polyurethane foam materials prepared by mixing polyisocyanate, including MDI, TDI and other isocyanates as claimed [claim 8], polyol, vegetable oil, including castor oil and other oils as claimed [claim 2], and additives including, at least, amine catalysts as claimed and blowing agents [claims 3-5], adding the materials to a vessel/location constituting a mold from the standpoint of patentability by means inclusive of injection molding, and curing to form shaped/molded articles inclusive of shoe soles and other shaped parts{see paras [0065],[0077]-[0098] and Examples}.
Klesczewski et al. differs from applicants’ claims in that its disclosed amounts of vegetable oil do not fall in direct overlap with those ranges of employment claimed.  However, overlap is evident {see para [0036]}(Note: Klesczewski et al.’s range of values is based on amount of polyol versus applicants’ being based on the total mixture}.  Further, it has long been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402 .  Further, a prima facie case of obviousness has been held to exist where the proportions of a reference are close enough to those of the claims to lead to an expectation of the same properties.  Titanium Metals v Banner 227 USPQ  773. (see also MPEP 2144.05 I)   Similarly, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the vegetable oils of Klesczewski et al. in any amount provided for by Klesczewski et al.  in forming the preparations of Klesczewski et al. for the purpose of achieving good elastic products with accompanying beneficial ecological effect in order to arrive at the processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.
Klesczewski et al. differs from applicants’ claims in that prepolymers of MDI are not required. However, selection and utilization of prepolymers of the isocyanates provided are disclosed {see paras [0089] & [0093]}. Further, paragraph [0089] discloses the utilization of polyols in forming these prepolymers which are responsible for the dictation NCO contents of the prepolymers {Note: pure MDI has NCO content of approximately 33.5}.  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any polyol based isocyanate prepolymer in the preparations of  Klesczewski et al., including ones based on MDI and polyols with varied contents of inclusion, for the purpose of achieving effective elastic products in order to arrive at the processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.
 
Claim(s) 6 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klesczewski et al.(2009/0264547) as applied to claims 1-5, 8 and 9 above, and further in view of WO 2017/154878.
Klesczewski et al.(2009/0264547) differs from applicants’ claims in that polyester polyols as claimed are not particularly required.  However, WO 2017/154878 {see Description of Embodiments} discloses polyester polyols, including polyesterpolyols of adipic acid and ethylene glycol  meeting the requirements of claim 8, to be functionally equivalent isocyanate reactive reactant materials in forming soft, molded polyurethane foam products.  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the polyester polyols of WO 2017/154878 in forming the polyurethane products of Klesczewski et al. for the purpose of providing their functionally equivalent isocyanate reactive effects in order to arrive at the processes of applicants’ claim with the expectation of success in the absence of a showing of new or unexpected results.  Further, it is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances. In re Ruff 118 USPQ 343; In re Jezel 158 USPQ 99; the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious. In re Font, 213 USPQ 532. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOHN M COONEY/           Primary Examiner, Art Unit 1765